     Case: 1:19-cv-03547 Document #: 19 Filed: 06/05/19 Page 1 of 4 PageID #:3316




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                     Case No. 19-cv-03547
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
     ELECTRONIC SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

        Pursuant to Federal Rule of Civil Procedure 4(f)(3), Plaintiff H-D U.S.A., LLC (“Harley-

Davidson” or “Plaintiff”) requests this Court’s authorization to serve process by electronically

publishing a link to the Amended Complaint, the Temporary Restraining Order, and other relevant

documents on a website and by sending an e-mail to the e-mail addresses identified in Exhibit 3 to

the Declaration of Adraea M. Brown and any e-mail addresses provided for Defendants by third

parties that includes a link to said website. Harley-Davidson submits that providing notice via

electronic publication and e-mail, along with any notice that Defendants receive from payment

processors, is reasonably calculated under all circumstances to apprise Defendants of the pendency

of the action and afford them the opportunity to present their objections.

        Electronic service is appropriate and necessary in this case because offshore Internet store

operators offering for sale products using counterfeit trademarks typically: (1) provide incomplete

and/or false names and physical address information to conceal their locations and avoid liability

for their unlawful conduct; and (2) rely primarily on electronic communications to communicate

with their third party service providers and customers, demonstrating the reliability of this method

of communication by which Defendants may be apprised of the pendency of this action. See
    Case: 1:19-cv-03547 Document #: 19 Filed: 06/05/19 Page 2 of 4 PageID #:3317




Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2. Authorizing service of process

solely via e-mail and electronic publication will benefit all parties and the Court by ensuring that

Defendants receive prompt notice of this action, thus allowing this action to move forward

expeditiously. Absent the ability to serve Defendants in this manner, Harley-Davidson will almost

certainly be left without the ability to pursue a final judgment.

        Internet store operators must provide a valid e-mail address to customers for completing

payment and/or managing their Internet stores. Moreover, it is necessary for merchants, such as

Defendants, who operate entirely online, to visit their Internet store to ensure it is functioning and

to communicate with customers electronically. As such, it is far more likely that Defendants can

be served electronically than through traditional service of process methods.

        Federal Rule of Civil Procedure 4(f)(3) allows this Court to authorize service of process by

any means not prohibited by international agreement as the Court directs. Rio Props., Inc. v. Rio

Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). The Ninth Circuit in Rio Properties held,

“without hesitation,” that e-mail service of an online business defendant “was constitutionally

acceptable.” Id. at 1017. The Court reached this conclusion, in part, because the defendant

conducted its business over the Internet, used e-mail regularly in its business, and encouraged

parties to contact it via e-mail. Id.

        Harley-Davidson has good cause to suspect the Defendants are all residents of China, Hong

Kong, or Taiwan. The People’s Republic of China is a signatory to the Hague Convention on the

Service Abroad of Judicial and Extra-Judicial Documents in Civil and Commercial Matters (the

“Hague Convention”). Gaudio Declaration at ¶ 3.

        According to Article 1 of the Hague Convention, the “convention shall not apply where

the address of the person to be served with the document is not known.” Id. United States District



                                                  2
    Case: 1:19-cv-03547 Document #: 19 Filed: 06/05/19 Page 3 of 4 PageID #:3318




Courts, including Courts in this District, routinely permit alternative service of process

notwithstanding the Hague Convention. See e.g., In re Potash Antitrust Litig., 667 F. Supp. 2d

907, 930 (N.D. Ill. 2009) (“plaintiffs are not required to first attempt service through the Hague

Convention.”); see also, Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32

(S.D.N.Y. 2015) (authorizing alternative service pursuant to Fed. R. Civ. P. 4(f)(3)); In re LDK

Solar Securities Litigation, 2008 U.S. Dist. LEXIS 90702, at *11 (N.D. Cal. June 12, 2008) (same);

Williams-Sonoma Inc. v. Friendfinder Inc., 2007 U.S. Dist. LEXIS 31299, at *5-7 (N.D. Cal. Apr.

17, 2007) (same); Levi Strauss & Co., v. Zhejiang Weidu Garment Co., Ltd. et al., No. 16-cv-7824

(N.D. Ill. Nov. 17, 2016) (unpublished) (same). The Hague Convention also does not preclude

service by e-mail, and the declarations to the Hague Convention filed by China do not appear to

prohibit e-mail service. Gaudio Declaration at ¶ 3. In addition, the law of the People’s Republic

of China does not appear to prohibit electronic service of process. Id. at ¶ 4.

       With respect to Taiwan, it is not a party to the Hague Convention, and there does not appear

to be any treaties between Taiwan and the United States regarding service of documents. Thus,

there are no international agreements prohibiting service by e-mail. Tatung Co. v. Shu Tze Hsu,

2015 U.S. Dist. LEXIS 179201, at *8 (C.D. Cal. May 18, 2015).

       Furthermore, Rule 4 does not require that a party attempt service of process by other

methods enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule

4(f)(3). Rio Props., 284 F.3d at 1014-15. As the Rio Properties Court explained, Rule 4(f) does

not create a hierarchy of preferred methods of service of process. Id. at 1014. To the contrary, the

plain language of the Rule requires only that service be directed by the court and not be prohibited

by international agreement. There are no other limitations or requirements. Id. Alternative service

under Rule 4(f)(3) is neither a “last resort” nor “extraordinary relief,” but is rather one means



                                                 3
    Case: 1:19-cv-03547 Document #: 19 Filed: 06/05/19 Page 4 of 4 PageID #:3319




among several by which an international defendant may be served. Id. Likewise, Courts have

confirmed that the Hague Convention does not displace Rule 4(f)(3). See Nagravision SA v.

Gotech Int’l Tech. Ltd., 2018 U.S. App. LEXIS 2976 (5th Cir. 2018) (“Overlooking Rule 4(f)(3)

entirely, Gotech argues that the service did not comply with the Hague Convention and Rule

4(f)(1). This argument misses the mark because service was not effected pursuant to the Hague

Convention, and that agreement does not displace Rule 4(f)(3).”). As such, this Court may allow

Harley-Davidson to serve the Defendants via electronic publication and e-mail.

       For the reasons set forth herein, Harley-Davidson respectfully requests this Court’s

permission to serve Defendants via e-mail and electronic publication. In accordance with this

request, the proposed Temporary Restraining Order includes authorization to serve Defendants

electronically and provides for issuance of a single original summons1 in the name of

“46GPFORTYSIX STORE and all other Defendants identified in the Amended Complaint” that

shall apply to all Defendants in accordance with Federal Rule of Civil Procedure 4(b).

Dated this 5th day of June 2019.               Respectfully submitted,


                                               /s/ Justin R. Gaudio
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               RiKaleigh C. Johnson
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080 / 312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               rjohnson@gbc.law

                                               Counsel for Plaintiff H-D U.S.A., LLC

1
  The Advisory Committee Notes to the 1993 Amendment to Rule 4(b) states, “If there are multiple
defendants, the plaintiff may secure issuance of a summons for each defendant, or may serve copies of a
single original bearing the names of multiple defendants if the addressee of the summons is effectively
identified.” Fed. R. Civ. P. 4(b) advisory committee notes (1993) (emphasis added).

                                                  4
